     Case 9:19-cv-00184-DLC-KLD Document 9 Filed 03/10/20 Page 1 of 14




JEAN E. WILLIAMS
Deputy Assistant Attorney General
Environment & Natural Resources Division
United States Department of Justice
SETH M. BARSKY, Chief
MEREDITH L. FLAX, Assistant Section Chief
SARAH J. SHEFFIELD, Trial Attorney
Wildlife & Marine Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611
Phone: (202) 305-0211
Fax: (202) 305-0275
sarah.sheffield@usdoj.gov

Attorneys for Defendants


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

SAVE THE BULL TROUT, FRIENDS                )
OF THE WILD SWAN, and ALLIANCE              )   Case No. 19-184-M-DLC-KLD
FOR THE WILD ROCKIES,                       )
                                            )
      Plaintiffs,                           )   REPLY BRIEF IN SUPPORT OF
                                            )   DEFENDANTS’ MOTION TO
      v.                                    )   DISMISS PLAINTIFFS’
                                            )   COMPLAINT
AURELIA SKIPWITH, in her official           )
capacity as Director of the U.S. Fish and   )
Wildlife Service, and DAVID                 )
BERNHARDT, in his official capacity as      )
Secretary of the Department of Interior,    )
                                            )
      Defendants.                           )
                                            )
      Case 9:19-cv-00184-DLC-KLD Document 9 Filed 03/10/20 Page 2 of 14



                               I.     INTRODUCTION
      The only issue currently before the Court on Defendants’ motion to dismiss

is whether the District of Oregon’s denial of Plaintiffs’ motion to amend their

complaint in Friends of the Wild Swan v. Thorson constitutes a final judgment on

the merits for purposes of claim preclusion, or res judicata. Because Plaintiffs do

not rebut Defendants’ arguments regarding the other two prongs of res judicata –

privity of parties and identity of claims – Plaintiffs in effect concede that

Defendants have established these two elements.

      Defendants have also established that there has been a final judgment on the

merits. Federal case law and commentary are clear that a denial of leave to amend

constitutes a final judgment, especially, as here, where a plaintiff has previously

failed to amend its complaint when given the opportunity to do so. Plaintiffs’

arguments in response do not squarely address this precedent and instead focus on

a judgment entered before the order denying Plaintiffs’ motion to amend, and on

their interpretation of language from a Magistrate’s Findings and Recommendation

that was not adopted by the District Court Judge. These arguments merely distract

from the simple premise underlying this case: where a plaintiff has been barred

from filing an amended complaint in one court, that plaintiff should not be allowed

to file the same complaint in a different court. For this reason, Defendants request

that this Court hold that Plaintiffs’ challenge here is precluded by res judicata.


Save the Bull Trout v. Skipwith, CV 19-184-M-DLC-KLD
Defs.’ Reply Br. in Supp. of Mot. to Dismiss                                          1
      Case 9:19-cv-00184-DLC-KLD Document 9 Filed 03/10/20 Page 3 of 14



                                 II.    ARGUMENT
      A. Plaintiffs fail to address Defendants’ arguments demonstrating that
         privity between the parties and identity of claims exist and therefore
         concede these two prongs of res judicata.
      The doctrine of res judicata applies when there is 1) privity between the

parties, 2) an identity of claims, and 3) a final judgment on the merits. Stewart v.

Bancorp, 297 F.3d 953, 956 (9th Cir. 2002); Marin v. HEW, Health Care Fin.

Agency, 769 F.2d 590, 594 (9th Cir. 1985). In their opening brief in support of

their motion to dismiss, Defendants argued that the parties in Friends of the Wild

Swan and Save the Bull Trout are the same or in privity, and that the two cases

challenge the same bull trout recovery plan and therefore present an identity of

claims. See ECF No. 7-1 at 15-20.1 Plaintiffs in their opposition, ECF No. 8 at 21,

do not address either of these arguments and thus concede these two prongs of res

judicata. See e.g., John Charles v. California, 646 F.3d 1243, 1247 n.4 (9th Cir.

2011) (noting that failure to develop an argument constitutes waiver of the

argument); Native Ecosystems Council v. Marten, CV 17-47-M-DLC-JCL, 2018

WL 3630132, *7 (D. Mont. July 31 2018) (“[A] litigant waives an issue by failing

to address it in its opening brief.”); Lockhart v. Coastal Int’l Sec., Inc., 905 F.

Supp. 2d 105, 118 (D.D.C. 2012) (“[W]hen a plaintiff files a response to a motion

to dismiss but fails to address certain arguments made by the defendant, the court


1
      Docket citations are to the pdf page numbers noted on the top of each page.

Save the Bull Trout v. Skipwith, CV 19-184-M-DLC-KLD
Defs.’ Reply Br. in Supp. of Mot. to Dismiss                                           2
      Case 9:19-cv-00184-DLC-KLD Document 9 Filed 03/10/20 Page 4 of 14



may treat those arguments as conceded, even when the result is dismissal of the

entire case.” (citations omitted)); Silva v. U.S. Bancorp, No. 5:10-cv-01854-JHN-

PJWx, 2011 WL 7096576, *3 (C.D. Cal. Oct. 6, 2011) (same).

      Thus, the only issue remaining is whether the District of Oregon’s denial of

Plaintiffs’ motion to amend constitutes a final judgment on the merits. As

explained in Defendants’ opening brief and in the arguments below, this final

element of res judicata is also satisfied.

      B. The District of Oregon’s denial of Plaintiffs’ motion to amend their
         complaint satisfies the “final judgment on the merits” prong of res
         judicata.
      The District of Oregon’s denial of Plaintiffs’ motion to amend their

complaint in Friends of the Wild Swan constitutes a final judgment on the merits

sufficient to satisfy the final prong of res judicata and warrant dismissal of this

case. The Ninth Circuit’s decision in Marin is instructive. In that case, the

plaintiff filed two appeals of the Provider Reimbursement Review Board’s

(“PRRB”) decision to the district court, and these two appeals were assigned to

two different judges. Marin, 769 F.2d at 592. The judge handling the second

appeal, which was styled as a second amended complaint, denied with prejudice

the implied request for leave to file a second amended complaint because it was

not a timely appeal of the PRRB decision. Id. The judge handling the first appeal

invoked res judicata and granted summary judgment against the plaintiff based on


Save the Bull Trout v. Skipwith, CV 19-184-M-DLC-KLD
Defs.’ Reply Br. in Supp. of Mot. to Dismiss                                          3
      Case 9:19-cv-00184-DLC-KLD Document 9 Filed 03/10/20 Page 5 of 14



the preclusive effect of the denial of leave to amend in the second case. Id. at 592-

93. The Ninth Circuit affirmed that the denial of the motion to amend in the

second case constituted a final judgment on the merits sufficient to preclude the

first case on res judicata grounds. Id. at 593-94. The Ninth Circuit explained that

“[e]ven without a determination which is literally on the merits, a denial with

prejudice may be a final judgment with a res judicata effect as long as the result is

not unfair.” Id. at 593.

      In the current case, the District of Oregon denied Plaintiffs’ motion to amend

their complaint. Ex. 7. According to Marin and subsequent case law from the

Ninth Circuit and other Circuits, this denial of Plaintiffs’ motion constitutes a final

judgment on the merits for res judicata purposes.2 Mpoyo v. Litton Electro-Optical

Sys., 430 F.3d 985, 989 (9th Cir. 2005) (“Our holding in this case is consistent with

case law in the First, Second, Third, Fifth and Eighth Circuits that bars under res

judicata the subsequent filing of claims denied leave to amend.”); Prof’l Mgmt.

Assocs. v. KPMG LLP, 345 F.3d 1030, 1032 (8th Cir. 2003) (“The denial of a

motion to amend a complaint in one action is a final judgment on the merits

barring the same complaint in a later action.”); Witthohn v. Fed. Ins. Co., 164 F.



2
       This is true even though the District of Oregon’s order denying Plaintiffs’
motion to amend was silent on whether it was a denial with or without prejudice.
See infra Part II.C.

Save the Bull Trout v. Skipwith, CV 19-184-M-DLC-KLD
Defs.’ Reply Br. in Supp. of Mot. to Dismiss                                            4
      Case 9:19-cv-00184-DLC-KLD Document 9 Filed 03/10/20 Page 6 of 14



App’x 395, 397-98 (4th Cir. 2006) (same); see generally ECF No. 7-1 at 21-24.

      In their opposition, Plaintiffs make much of the fact that the District of

Oregon entered a judgment dismissing Plaintiffs’ case without prejudice. It is true

that the District of Oregon entered such a judgment, but Plaintiffs’ reliance on this

judgment is misplaced. It is the order denying Plaintiffs’ motion to amend their

complaint that is the controlling document for res judicata purposes, as it was

entered after the motion to dismiss judgment and is the final word from the District

of Oregon on Plaintiffs’ proposed amended pleading. Marin, 769 F.2d at 593

(explaining that a denial of a motion to amend can constitute a final judgment);

Prof’l Mgmt. Assocs., 345 F.3d at 1032 (“The denial [of a motion to amend the

complaint] is a judgment on the merits of the claims in the proposed amended

pleading.”); 18A Fed. Prac. & Proc. Juris. § 4427 (3d ed.) (“Post-judgment rulings

often prove eligible for res judicata.”).

      Moreover, that the order is not “on the merits” or is based on procedural,

instead of substantive, grounds does not change its res judicata effect. See Marin,

769 F.2d at 593 (explaining that a determination does not need to be “literally on

the merits” to be a final judgment with a res judicata effect); In re Schimmels, 127

F.3d 875, 884 (9th Cir. 1997) (“An involuntary dismissal generally acts as a

judgment on the merits for the purposes of res judicata, regardless of whether the

dismissal results from procedural error or from the court’s considered examination

Save the Bull Trout v. Skipwith, CV 19-184-M-DLC-KLD
Defs.’ Reply Br. in Supp. of Mot. to Dismiss                                            5
      Case 9:19-cv-00184-DLC-KLD Document 9 Filed 03/10/20 Page 7 of 14



of the plaintiff’s substantive claims.”); Restatements (Second) of Judgments § 19

(1982) (explaining that “on the merits” can have “misleading connotations”

because “judgments not passing directly on the substance of the claim have come

to operate as a bar” under the doctrine of res judicata). Thus, the District of

Oregon’s denial of Plaintiffs’ motion to amend their complaint is the controlling

order for res judicata purposes, not the earlier judgment dismissing Plaintiffs’ case.

      C. The District of Oregon’s order denying Plaintiffs’ motion to amend
         should be construed as a denial with prejudice.

      The District of Oregon’s order denying Plaintiffs’ motion to amend their

complaint has res judicata effect even though the order was silent as to whether the

denial was with or without prejudice. Unlike the District of Oregon’s order

granting Defendants’ motion to dismiss, which expressly gave Plaintiffs leave to

amend their complaint, Ex. 3 at 6, the order denying Plaintiffs’ motion to amend

says nothing about giving Plaintiffs another chance to replead their claims. Ex. 7.

Indeed, the latter order can only be read as the District of Oregon’s final word

barring Plaintiffs from proceeding with the litigation, as it offers Plaintiffs no

opportunity to remedy their motion or to continue their case.

      The Ninth Circuit’s decision in Stewart provides useful guidance here.

There, the Ninth Circuit determined that a dismissal is presumed to be with

prejudice unless otherwise stated for purposes of applying res judicata. Stewart,



Save the Bull Trout v. Skipwith, CV 19-184-M-DLC-KLD
Defs.’ Reply Br. in Supp. of Mot. to Dismiss                                          6
      Case 9:19-cv-00184-DLC-KLD Document 9 Filed 03/10/20 Page 8 of 14



297 F.3d at 956. In that case, the district court dismissed the plaintiff’s suit, but

did not state whether the dismissal was with or without prejudice. Id. at 955. The

plaintiff did not appeal and subsequently filed a new complaint, which the district

court dismissed on the basis of res judicata. Id. at 955-56. On appeal, the plaintiff

insisted that the first dismissal was not a final judgment on the merits because it

was not a dismissal with prejudice. Id. at 956. The Ninth Circuit disagreed,

concluding that, pursuant to Federal Rule of Civil Procedure 41(b), a dismissal

operates as an adjudication upon the merits unless the order otherwise specifies or

an exception applies. Id. While the District of Oregon’s order denying Plaintiffs’

motion to amend their complaint is not a dismissal order as contemplated in

Stewart, the Ninth Circuit’s analysis in Stewart lends support to the conclusion

that, when an order is silent as to whether the denial is with or without prejudice, it

is appropriate to assume that it was with prejudice.

      Plaintiffs argue that, unlike in Stewart, the District of Oregon’s “orders

expressly state that the dismissal was for lack of subject matter jurisdiction” and

without prejudice, and cites to the order and judgment relating to the motion to

dismiss. ECF No. 8 at 16. Plaintiffs once again focus on the motion to dismiss

judgment to the exclusion of the later proceedings. If the last word from the

District of Oregon was the judgment dismissing the case without prejudice, then

the rule in Stewart would not apply and res judicata would likely not preclude a

Save the Bull Trout v. Skipwith, CV 19-184-M-DLC-KLD
Defs.’ Reply Br. in Supp. of Mot. to Dismiss                                            7
      Case 9:19-cv-00184-DLC-KLD Document 9 Filed 03/10/20 Page 9 of 14



future case. See Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 505

(2001); Federal Rule of Civil Procedure 41(b) (explaining that a dismissal for lack

of jurisdiction does not operate as an adjudication on the merits). But that

judgment is not the end of the story here. Instead, the final and controlling

document filed in the District of Oregon was the denial of Plaintiffs’ motion to

amend their complaint. Because the order provides Plaintiffs with no further

opportunity to continue the case in the District of Oregon, the order should be

construed as a denial with prejudice and given res judicata effect.

      Plaintiffs also argue that Magistrate Judge Acosta expressly held in his

Findings and Recommendation that the denial of the motion to amend would not

dismiss Plaintiffs’ claims with prejudice. ECF No. 8 at 8; see also Ex. 6. This

argument is not new, as Plaintiffs made it in their objections to the Findings and

Recommendation. Friends of the Wild Swan, 3:16-cv-00681-MWM, ECF No. 50

(D. Or. April 18, 2019) (Ex. 9).3 For the same reasons explained in Defendants’

response to the objections, this argument is misleading and should be disregarded

for at least three reasons. See id., ECF No. 55 (D. Or. May 16, 2019) (Ex. 10).


3
      With their reply, Defendants attach two additional exhibits – Plaintiffs’
objections to the Findings and Recommendation on their motion to amend their
complaint (Ex. 9), and Defendants’ response to Plaintiffs’ objections (Ex. 10) – for
ease of the Court’s reference. Defendants previously filed eight exhibits with their
opening motion.


Save the Bull Trout v. Skipwith, CV 19-184-M-DLC-KLD
Defs.’ Reply Br. in Supp. of Mot. to Dismiss                                          8
     Case 9:19-cv-00184-DLC-KLD Document 9 Filed 03/10/20 Page 10 of 14



First, the sentences Plaintiffs cite from the Findings and Recommendation do not

constitute a holding. Instead, these sentences, plucked from the middle of the

Findings and Recommendation, can only be considered dictum without any force

of law. Id., ECF No. 55 at 6. Second, Plaintiffs’ interpretation of these sentences

is not supported by the broader context of the Findings and Recommendation, and

by prior orders in the case. Id., ECF No. 55 at 6-7. Third, Plaintiffs’ reading of

these sentences, if upheld, would be contrary to fundamental principles of civil

procedure. Id., ECF No. 55 at 7-8.

      More importantly, even if Magistrate Judge Acosta had reached the

conclusion that “Plaintiffs can replead their first eight claims to survive a motion to

dismiss, and then be heard on the merits,” Ex. 6 at 11, Judge Mosman expressly

refused to adopt this conclusion. Ex. 7 at 3. In his order denying Plaintiffs’

motion to amend their complaint, Judge Mosman stated: “I also find that Judge

Acosta’s F&R made no predetermination of Plaintiffs’ ability to be heard on the

merits if they chose to file a new complaint.” 4 Id. Because Judge Mosman has

already refused Plaintiffs’ argument here, there is no credence to Plaintiffs’


4
       Plaintiffs also assert that Defendants failed to disclose these key statements
from the Findings and Recommendation. ECF No. 8 at 6. This is not true. In their
opening motion to dismiss brief, Defendants explained that Judge Mosman had
rejected Plaintiffs request to “confirm the magistrate judge’s finding that
[Plaintiffs’] may replead their claims in a new complaint and be heard on the
merits[.]” See ECF No. 7-1 at 12.

Save the Bull Trout v. Skipwith, CV 19-184-M-DLC-KLD
Defs.’ Reply Br. in Supp. of Mot. to Dismiss                                          9
     Case 9:19-cv-00184-DLC-KLD Document 9 Filed 03/10/20 Page 11 of 14



renewed assertion of it now.

      In sum, Judge Mosman’s order denying Plaintiffs’ motion to amend is a

denial with prejudice and constitutes a final judgment on the merits for res judicata

purposes.

      D. Montana state law is inapplicable to this case.
      Finally, Plaintiffs’ reliance on Montana state law to support their argument

here is misplaced. It is well established that the “preclusive effect of a federal-

court judgment is determined by federal common law.” Ruiz v. Snohomish Cty.

Pub. Util. Dist. No. 1, 824 F.3d 1161, 1164 (9th Cir. 2016) (quoting Taylor v.

Sturgell, 533 U.S. 880, 891 (2008)). This case is brought under federal law, and

was heard, first, by a federal district court in Oregon and, now, is before the federal

district court in Montana. There is no doubt that federal law, and not state, governs

here. See Baiul v. NBC Sports, 732 F. App’x 529, 531-32 (9th Cir. 2018).

      However, even if the Montana state case law that Plaintiffs cite were

applicable here, it offers no helpful guidance to the current case. There, the issue

was whether the trial court could dismiss a case with prejudice where it lacked

subject matter jurisdiction. In re Estate of Benjamin, 376 Mont. 300, 304 (Mont.

2014). The Montana Supreme Court determined that dismissal of a claim with

prejudice for lack of subject matter jurisdiction is improper, and therefore held that

the plaintiff could bring a new challenge without being precluded by res judicata.


Save the Bull Trout v. Skipwith, CV 19-184-M-DLC-KLD
Defs.’ Reply Br. in Supp. of Mot. to Dismiss                                          10
     Case 9:19-cv-00184-DLC-KLD Document 9 Filed 03/10/20 Page 12 of 14



Id. The issue of whether an order denying a motion to amend a complaint

constituted final judgment – the key issue in this case – was never analyzed in In re

Benjamin, and therefore Plaintiffs’ reliance on that case as guidance is misplaced.

Instead, the Court should look to Ninth Circuit and other federal case law cited

within this brief holding that a denial of a motion to amend constitutes a final

judgment on the merits for res judicata purposes.

                                III.   CONCLUSION

      To be sure, the procedural history of this case does not lend itself to a

straightforward application of res judicata principles. In Marin, too, the Ninth

Circuit recognized the “unusual circumstances” of that case, noting that the

“peculiarities of timing in this case make this an unconventional application of res

judicata, because that doctrine usually bars claims filed after, not before the claims

giving rise to the preclusive judgment.” 769 F.2d at 593-94. The Ninth Circuit

then explained that, even with the peculiarities of the case, the purpose of res

judicata – to “relieve parties of the cost and vexation of multiple law suits,

conserve judicial resources and, by preventing inconsistent decisions, encourage

reliance on adjudication” – warranted a finding that the plaintiff was precluded

from litigating the same suit in a different courtroom. Id. at 594 (quoting Allen v.

McCurry, 449 U.S. 90, 94 (1980)); see also Restatement (Second) of Judgments §

19 (1982) (“The rule that defendant’s judgment acts as a bar to a second action on

Save the Bull Trout v. Skipwith, CV 19-184-M-DLC-KLD
Defs.’ Reply Br. in Supp. of Mot. to Dismiss                                        11
     Case 9:19-cv-00184-DLC-KLD Document 9 Filed 03/10/20 Page 13 of 14



the same claim is based largely on the ground that fairness to the defendant, and

sound judicial administration, require that at some point litigation over the

particular controversy come to an end.”).

      So too here. This case began almost four years ago – in April 2016 – with

the filing of Plaintiffs’ complaint in Friends of the Wild Swan. Ex. 1. Since then,

Plaintiffs failed to avail themselves of the opportunities to pursue their remedies,

first, when they did not amend their complaint when given the chance to do so and,

second, when they did not appeal the District of Oregon’s denial of their motion to

amend. Defendants respectfully request that the Court find that under these

circumstances res judicata precludes Plaintiffs from bringing another challenge to

the bull trout recovery plan and dismiss the case with prejudice.




Dated: March 10, 2020



                                        JEAN E. WILLIAMS
                                        Deputy Assistant Attorney General
                                        Environment & Natural Resources Division
                                        United States Department of Justice
                                        SETH M. BARSKY, Chief
                                        MEREDITH L. FLAX, Assistant Chief


                                        /s/ Sarah J. Sheffield
                                        SARAH J. SHEFFIELD


Save the Bull Trout v. Skipwith, CV 19-184-M-DLC-KLD
Defs.’ Reply Br. in Supp. of Mot. to Dismiss                                           12
     Case 9:19-cv-00184-DLC-KLD Document 9 Filed 03/10/20 Page 14 of 14



                                       Trial Attorney (HI Bar 10415)
                                       Wildlife & Marine Resources Section
                                       P.O. Box 7611
                                       Washington, D.C. 20044-7611
                                       Phone: (202) 305-0211
                                       Fax:    (202) 305-0275
                                       sarah.sheffield@usdoj.gov

                                       Attorneys for Defendants




                      CERTIFICATE OF COMPLIANCE
      Pursuant to Local Rule 7.1(d)(2)(E), there are 2,941 words in the brief as
counted using the word count feature in Microsoft Word, excluding the caption,
signature blocks, and certificate of compliance.




                                       /s/ Sarah J. Sheffield
                                       SARAH J. SHEFFIELD
                                       Attorney for Defendants




Save the Bull Trout v. Skipwith, CV 19-184-M-DLC-KLD
Defs.’ Reply Br. in Supp. of Mot. to Dismiss                                       13
